Citation Nr: 1116647	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-09 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for L4-5 degenerative spondylolisthesis and spinal stenosis, to include as secondary to service-connected hypothyroidism or service-connected bilateral pes planus.

2.  Entitlement to service connection for herpes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to September 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 RO decision, which denied claims for service connection for L4-5 degenerative spondylolisthesis and spinal stenosis, and herpes (claimed as irritation of the penis).

These issues were remanded by the Board for further development in October 2010.

The Board notes that the issues of entitlement to service connection for bilateral hearing loss secondary to hypothyroidism, erectile dysfunction, and dysfunctional prostate were deferred by the RO in an April 2008 rating decision.  It does not appear that these issues were ever adjudicated.  As such, the issues of entitlement to service connection for bilateral hearing loss secondary to hypothyroidism, erectile dysfunction, and dysfunctional prostate have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for L4-5 degenerative spondylolisthesis and spinal stenosis, to include as secondary to service-connected hypothyroidism or service-connected bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

Herpes is not shown by the most probative and credible evidence of record to be etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Herpes was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in December 2005, March 2006, and October 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a November 2008 letter described how appropriate disability ratings and effective dates were assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran underwent a VA examination for his herpes claim in November 2010.  A VA addendum opinion was provided in December 2010.  The Board notes that the examiner reviewed the relevant evidence of record, considered the Veteran's assertions, and conducted the appropriate diagnostic tests and studies.  As such, and for the reasons discussed below, the Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).
 
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
The Veteran is seeking entitlement to service connection for herpes.  Specifically, the Veteran has asserted that he contracted herpes during service in 1954.  See Veteran's statement, July 2007.

A review of the Veteran's service treatment records reveals no diagnoses of herpes.  However, the service treatment records do reflect that the Veteran sought treatment for irritation of the penis on multiple occasions in November 1954.  The Veteran complained of burning on urination.  He was diagnosed with urethritis in January 1955.  In February 1955, he was noted as having a pimple on his penis.  He was noted as having a heat rash in August 1956.

With regard to a current disability, the claims file contains a VA list of prescription medications, which reflects that the Veteran was prescribed Valacyclovir from June 2005 to June 2006.  The Veteran has asserted that he has been prescribed this medication to treat herpes.   

More recently, the Veteran underwent a VA examination in November 2010.  The examiner indicated that the claims file was not available for review, and, as such, she would not be able to render a medical opinion.  However, she indicated that she would be happy to do so once the claims file becomes available to her.  At this examination, the Veteran reported that he contracted recurrent herpes genitalis while on active duty in 1954.  He claimed that he was treated then and diagnosed with an inflammation of the penis.  The Veteran claimed that, since that time, he has been experiencing recurrent flare ups every few months.  He reported that he was first diagnosed in 1975 at a private emergency room with acute genital flare-up.  Since 2000, he has been experiencing flare-ups about every 2 to 3 months of both the mouth and genitals.  The Veteran reported that he has been taking Valacyclovir for the last year but is still experiencing flare-ups.  The examiner diagnosed the Veteran with oral and genital herpes. 

In December 2010, this examiner provided an addendum opinion.  She indicated that she reviewed the Veteran's service treatment records and VA records.  The examiner opined that the Veteran's oral and genital herpes simplex is less likely as not caused by or a result of the urinary condition and penile irritation treated during active duty.  The rationale provided for this opinion was that a review of the military records did not reveal evidence of genital or oral herpes treated during active duty.  The typical herpetic lesion of the genital as well as oral areas is a vesicular pruritic lesion that evolves into a painful ulcer, and such lesion is not described in the military records.  This Veteran was treated on several occasions for what appears to be urinary tract infections in the form of recurrent urethritis.  On one occasion, he was examined for a pimple on the penis and discharge with no treatment.  The examiner determined that none of these are diagnostic of genital herpes, and the Veteran was not treated for herpetic oral lesions.    

The Board notes that the examiner did not specifically indicate in the addendum that she reviewed the claims file.  However, the Board finds that a review must occurred following the November 2010 examination as the rationale of the examiner includes specific reference to the Veteran's service treatment records.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, the only medical opinion of record on the matter specifically indicated that the Veteran's oral and genital herpes simplex is less likely as not caused by or a result of the urinary condition and penile irritation treated during active duty.  The VA examiner who provided that opinion offered a thorough rationale, explaining that the symptoms for which the Veteran received treatment in service were not consistent with such a diagnosis.  The claims file contains no medical evidence indicating that the Veteran's herpes was caused or aggravated by his active duty.  As such, the Board finds that the preponderance of the evidence is against granting service connection for this disability on a direct basis.  See Shedden, supra.   

The Board acknowledges the Veteran's contention that he has herpes as a result of his active duty service.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be competent to offer an opinion on complex medical questions, such as whether a current diagnosis of herpes is related to an irritation of the skin over 50 years ago.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

In this case, the Board recognizes that the symptoms he alleges as having occurred are corroborated by his service treatment records.  However, as discussed above, a competent health provider has reviewed those records and provided a thorough rationale explaining why such symptoms are less likely than not related to the claimed herpes simplex virus.  Thus, the Board finds the Veteran's lay assertions regarding his symptoms in service and following service are outweighed by the opinion of the competent VA healthcare provider.

The Board also notes the assertions set forth in the Veteran's July 2007 statement that he could not have been identified with herpes while in service, as exact identification methods and treatment were not established until much later.  In support of this assertion, the Veteran submitted an online response he received from a physician, who indicated that it is quite likely that the doctor who examined the Veteran in service could not identify the herpes virus in 1954, since the exact identification methods and treatment were not established until much later.  The Board finds that nothing in this statement refutes the opinion of the VA examiner as the online response does not actually opine that the Veteran's in-service symptoms were a manifestation of herpes.  Rather, the statement merely acknowledges that diagnosing herpes was difficult, if not impossible, at the time.  While such fact may be true, the competent VA healthcare provider reviewed the Veteran's service treatment records and explained in detail why (based on current medical knowledge) his in-service complaints were not indicative of herpes at that time.  Therefore, the Board finds that the preponderance of the evidence is against finding a link between his in-service symptoms and his current diagnosis.

Finally, the Board has reviewed the literature that the Veteran has submitted regarding herpes.  However, the Board finds that such generic texts are less probative than the opinion of the VA examiner who considered the facts and circumstances of the Veteran's particular case.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for herpes, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for herpes is denied.


REMAND

The Veteran is seeking entitlement to service connection for L4-5 degenerative spondylolisthesis and spinal stenosis.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Specifically, the Veteran indicated in his April 2007 VA Form 9 Appeal that his flat feet caused him to walk unevenly, which led to his back problems.  The Veteran asserted in a July 2007 statement that he was informed by a physician that an underactive thyroid gland could lead to bone depletion, which was a factor in his lower spine problems.

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of a back disability.  However, the Board notes that the Veteran did complain that he had a bad back on his April 1953 enlistment Report of Medical History. 

With regard to a current disability, the Board notes that the Veteran's VA treatment records reflect that he underwent a lumbar fusion in 1999 and has chronic low back pain.  

In a June 1987 radiology report, the Veteran was diagnosed with advanced degenerative disease involving the lower lumbar sacral spine with spondylosis and spondylolisthesis at L4,5.  In a December 1987 medical record from the Federal Bureau of Prisons, the Veteran was noted as having a bad back - tumor on lower back and chest.  In an August 1989 VA examination report, the Veteran reported that he had been in good health since his discharge in September 1956.  On February 2, 1989, his back was injured while inspecting a desk that was on rollers.  The Veteran was diagnosed with spondylolisthesis L4-5.  

In an August 1990 treatment record, the Veteran was noted as slipping on grease on June 17, 1990, and injuring his lower back, among other things.  See R.Z., M.D., F.A.C.S. treatment record, August 1990.  This physician noted that that there was no prior history of injury to those parts.  In a March 1991 private treatment record, a separate physician noted the Veteran as having generalized hypertrophic osteroarthritis with particular involvement of the right shoulder and the lower back, which apparently was aggravated by the June 17, 1990, accident, resulting in his present moderate causally related disability.  See J.K., M.D. treatment record, March 1991.

Additionally, the Board notes that, in an August 1989 statement, the Veteran reported that he had a genetic defect related to his spine.  The Veteran indicated in an April 1998 Authorization and Consent to Release Information form that he injured his back with working at Nemeth Motors in Queens, New York.  In an August 2007 statement, the Veteran reported that he had his first back operation in about 1967. 

As the Veteran is service connected for both hypothyroidism and bilateral pes planus and the Veteran has a current back disability, the Board remanded this issue in October 2010 in order to afford the Veteran a VA examination for the proper assessment of this claim.  It was specifically requested in this remand that the examiner provide an opinion as to whether it is at least as likely as not that any of the Veteran's current back disabilities were caused or aggravated by his active duty service and an opinion as to whether it is at least as likely as not that any of the Veteran's current back disabilities were caused or aggravated by a service-connected disability, to specifically include hypothyroidism or bilateral pes planus.  In rendering any opinions, the examiner was directed to consider the Veteran's report of having a bad back upon enlistment into service, as well as his 1989 and 1990 back injuries.

The Veteran underwent a VA examination in November 2010.  The examiner specifically indicated that the claims file was not available for review.  Upon examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine with radiculitis, status post L4-5 fusion surgery with residual pain and loss of mobility.  The examiner indicated that she would not be able to render a medical opinion, as the claims file was not available.  However, she indicated that she would be happy to do so once the claims file became available to her.  

In a December 2010 addendum opinion, this examiner indicated that she reviewed the Veteran's service treatment records and VA records.  She opined that the Veteran's degenerative arthritis of the lumbar spine with radiculitis, status post L4-5 fusion surgery is less likely as not caused or a result of service-related activities during active duty.  The rationale for this opinion was that there is not documentation in the military records that this Veteran was treated for a lower back condition during active duty.

The Board notes that this December 2010 VA addendum report did not provide an opinion as to whether it is at least as likely as not that any of the Veteran's current back disabilities were caused or aggravated by a service-connected disability, to specifically include hypothyroidism or bilateral pes planus.  The examiner also gave no mention of the Veteran's report of having a bad back upon enlistment into service or his 1989 and 1990 back injuries.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, this issue must regrettably be remanded in order to schedule the Veteran for a new VA examination to determine whether any of the Veteran's current back conditions were caused or aggravated by his active duty service or a service-connected disability, to specifically include his hypothyroidism or bilateral pes planus.

Additionally, the Board notes that VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).  As this issue is already being remanded, the RO should take this opportunity to associate with the claims file any VA treatment records relating to the Veteran's back disabilities that have not already been associated with the claims file.  

Furthermore, the Board notes that the Veteran submitted an Authorization and Consent to Release Information form in April 1998 for Dr. R.R., M.D. in New York, New York, for treatment for his back from 1991 to 1992, and for Dr. R.Z., M.D. in New York, New York, for treatment for his back from 1990 to 1991.  While the claims file contains some records from Dr. R.Z., M.D., the claims file does not appear to contain records from Dr. R.R., M.D., nor does it appear that a request for records from either physician was ever made.  

In the October 2010 remand, the Board directed that an attempt must be made to locate any private treatment records relating to the Veteran's back disabilities that have not already been associated with the claims file.  Specifically, the Board directed that a request should be made for private treatment records relating to the Veteran's back from Dr. R.R., M.D. in New York, New York from 1991 and 1992, and from Dr. R.Z., M.D. in New York, New York, from 1990 to 1991, as well as records that have not been associated with the claims file relating to any previous back surgeries.  A letter was sent to the Veteran in October 2010 requesting that he submit medical evidence relating to his back disability and that he submit an Authorization and Consent to Release Information form for treatment received from Dr. R.R. and Dr. R.Z.  It appears that no requests for these treatment records were made, as the Veteran did not respond to the October 2010 letter.  
However, as noted, the Veteran submitted an Authorization and Consent to Release Information form in April 1998 for treatment records from Dr. R.R., M.D. and Dr. R.Z., M.D.  In separate April 1998 Authorization for Release of Information forms, the Veteran indicated that treatment from these physicians may have ranged from 1989 to 1992.  Therefore, as the Veteran has already submitted the necessary release forms, these records should be requested, regardless of a failure to respond to the October 2010 letter. 

Finally, the Veteran indicated in a September 1989 statement that he applied for and was granted "disability welfare" benefits following release from prison in May 1989 for a back injury.  These records should be obtained and associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Any and all VA treatment records relating to the Veteran's back disabilities that have not already been associated with the claims file should be obtained. 
	
2. Obtain and associate with the claims file any private treatment records relating to the Veteran's back disability from Dr. R.R., M.D. in New York, New York, and from  Dr. R.Z., M.D. in New York, New York, from 1989 to 1992.  Associate any records received, including negative responses, with the claims file.

3. Obtain and associate with the claims file any and all "disability welfare" benefits related to the Veteran's back disabilities. 

4. After all available records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his L4-5 degenerative spondylolisthesis and spinal stenosis.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his back disabilities.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current back disabilities.  The examiner should then provide an opinion as to whether it is at least as likely as not that any of the Veteran's current back disabilities were caused or aggravated by his active duty service.  The examiner should also provide an opinion as  to whether it is at least as likely as not that any of the Veteran's current back disabilities were caused or aggravated by a service-connected disability, to specifically include hypothyroidism or bilateral pes planus.  In rendering any opinions, the examiner should specifically consider the Veteran's report of having a bad back upon enlistment into service, as well as his 1989 and 1990 back injuries. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought on appeal remains denied, he and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


